Title: From Thomas Jefferson to Jean Jacques Peuchen, 7 April 1788
From: Jefferson, Thomas
To: Peuchen, Jean Jacques


          
            à Francfort sur Maine ce 7me Avril 1788.
          
          Les attentions, Monsieur, que vous eutes la bonté de me faire pendant les peu de moments que j’eus le bonheur de passer avec vous a Cologne, m’encouragent de vous demander encore une grace. Vous vous rapellerez peut-etre que, pendant notre promenade, nous sommes entrés dans le magazin d’un marchand de poëles en fer fondu, et qu’il y avoit, dans la piece qui donnoit [dehors ?] une poële, dont la forme me frappoit particulierement. C’étoit en piédestal surmonté d’une partie de colonne, et couronné d’une vase antique. Si cette poële n’est pas déjà vendue, je souhaiterois d’en faire l’acquisition. Pour vous la faire rapeller plus surement, j’observerai encore que c’étoit celle dont vous avez demandé le poids, et le marchand repondit que ce pourroit peser environ 300 livres, et qu’il les vendoit à quatre sous et demi la livre. A coté de celle-là il y avoit encore une autre, plus petite, en piedestal aussi, surmonté d’une piece de colonne, et couronné d’une buste d’homme. Si, au-lieu de cette buste d’homme, le marchand substitueroit une vase telle qu’il y a sur l’autre, je la prendrois volontier aussi.—Je les trouvai plus agreables, ces deux poëles-là, sans dorure, que celles qui étoient dans la chambre interieure et qui etoient dorées. La grace que je vous demande donc, Monsieur, c’est d’acheter pour moi ces deux poëles, et de les faire expedier à Amsterdam à l’adresse de Messrs. Nichs. & Jacob Van Staphorst, qui paieront à votre ordre le montant du prix &c. La lettre que j’ai l’honneur de vous remettre sous cette enveloppe vous assurera ça. Le Marchand les fera mettre sans doute dans des fortes caisses avant de les expedier. Je vous prie de me pardonner la peine dont j’ose vous charger et d’agréer le renouvellement des assurances de consideration et d’attachement avec lesquelles j’ai l’honneur d’etre Monsr. votre très humble & très obeisst. serviteur,
          
            Th: Jefferson
          
        